

Exhibit 10.27
[exhibit1027anderson03_image1.jpg]






March 23, 2009


Thomas Anderson
4 Arrowhead Trail
Sparta, NJ 07871


Dear Tom:


Reference is made to the letter regarding your employment with Wyndham Worldwide
Corporation (the “Company”), dated March 24, 2008 (the “Original Letter”), and
the addendum letter dated December 31, 2008, regarding the clarification of
certain terms in the Original Letter (together with the Original Letter, the
“Offer Letter”).


This addendum letter hereby confirms that, effective as of January 1, 2009,
notwithstanding anything to the contrary in the Offer Letter, you will not be
eligible for a bonus modifier in 2009 or any subsequent year. Except as provided
herein, all terms and conditions set forth in the Offer Letter shall remain in
effect.


Regards,


WYNDHAM WORLDWIDE CORPORATION




By: /s/ Stephen P. Holmes             
Name: Stephen P. Holmes
Title: Chairman and Chief Executive Officer




Understood, accepted and agreed to as of March 23, 2009




/s/ Thomas Anderson                
Thomas Anderson

